 



Exhibit 10.2
REGISTRATION RIGHTS AGREEMENT
     This Registration Rights Agreement, dated as of September 17, 2007 (this
“Agreement”), is entered into by and among the investors signatory hereto (each
a “Holder” and together the “Holders”), and PC Mall, Inc., a Delaware
corporation (the “Parent”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Merger Agreement (as defined
below).
RECITALS
          A. The Parent, Mall Acquisition 2, Inc., a Delaware corporation and
wholly-owned subsidiary of the Parent (the “Merger Sub”), the Holders and
SARCOM, Inc., a Delaware corporation (the “Company”), are party to that certain
Agreement and Plan of Merger, dated as of August 17, 2007 (the “Merger
Agreement”), pursuant to which the Merger Sub will merge with and into the
Company, with the Company continuing as the surviving corporation and a
wholly-owned subsidiary of the Parent.
          B. Upon the Closing of the transactions contemplated by and in the
Merger Agreement, the Holders will receive shares of common stock of the Parent
as a result of the Merger and pursuant to the terms of the Merger Agreement. The
shares of common stock of the Parent to be so received by the Holders are
referred to herein as “Parent Shares.”
          C. The Parent Shares will be issued by the Parent without registration
under the Securities Act of 1933, as amended (the “Securities Act”), pursuant to
exemptions from registration contained in the Securities Act, and as such the
Parent Shares will be “restricted securities” under the Securities Act.
          D. The Parent desires to grant to the Holders the registration rights
set forth herein with respect to the Parent Shares.
          E. Execution and delivery of this Agreement is a condition to the
Parent’s and the Holders’ respective obligations to consummate the Closing as
contemplated by the Merger Agreement.
AGREEMENT
     NOW, THEREFORE, the parties to this Agreement hereby agree as follows:
     1. Shelf Registration.
          (a) Subject to the provisions of Section 3, the Parent shall use its
reasonable best efforts to prepare and file not later than thirty (30) days
following the Closing Date (the “Filing Deadline”) with the U.S. Securities and
Exchange Commission (the “SEC”) a “shelf” registration statement with respect to
the Parent Shares on an appropriate form, as determined by

1



--------------------------------------------------------------------------------



 



the Parent, for a resale offering of the Parent Shares to be made on a
continuous basis pursuant to Rule 415 under the Securities Act (the “Shelf
Registration Statement”).
          (b) The Shelf Registration Statement shall provide for the public
resale by the Holders either in the public market or in negotiated transactions
from time to time. If otherwise approved in Parent’s sole and absolute
discretion, the Shelf Registration Statement may include the registration for
public resale of shares held by any other director, officer or affiliate of the
Parent or their associates. The Parent shall use its commercially reasonable
efforts to cause the Shelf Registration Statement to be declared effective
promptly after its filing with the SEC, and shall use its commercially
reasonable efforts to keep such Shelf Registration Statement continuously
effective for a period from the date such registration is initially declared
effective through the earliest to occur of (i) the second anniversary of the
Closing Date, (ii) the date on which all of the Parent Shares have been
transferred by the Holders, and (iii) the date on which the Parent Shares may be
sold or transferred pursuant to Rule 144 under the Securities Act without any
volume or manner of sale restrictions thereunder. For the purposes of this
Agreement, the term “Rule 144” shall mean Rule 144 promulgated under the
Securities Act, as such rule may be amended from time to time, or any similar or
successor rule (other than Rule 144A promulgated under the Securities Act) or
regulation hereafter adopted by the SEC providing for offers and sales of
securities made in compliance therewith resulting in offers and sales by
subsequent holders that are not affiliates of an issuer of such securities being
free of the registration and prospectus delivery requirements of the Securities
Act.
          (c) If the Parent fails to file the Shelf Registration Statement with
the SEC on or prior to the Filing Deadline, then each Holder shall have the
right, at its election in its sole discretion, to require the Parent to
repurchase all (or any portion) of the Parent Shares held by such Holder at a
per share price equal to the average closing price of shares of the Buyer Stock
on the Nasdaq Global Market for the period of twenty (20) consecutive trading
days immediately preceding the Closing Date, as reported by The Nasdaq Stock
Market LLC (the “Repurchase Price”). Each such Holder shall have until ten
(10) business days following the Filing Deadline to provide written notice of
such election to the Parent, which notice shall specify the number of Parent
Shares to be repurchased by the Parent. Notwithstanding anything to the contrary
herein, the Parent shall have no obligation to repurchase any Parent Shares that
are not free and clear of all Encumbrances, and the applicable Holder shall
represent and warrant to the Parent at the closing of such repurchase that the
Parent Shares so repurchased are free and clear of all Encumbrances other than
any Encumbrances created by the Parent or arising out of ownership of such
Company Shares by the Parent. The closing of the Parent’s repurchase of the
Parent Shares held by such Holder shall occur at a time and place mutually
acceptable to the Parent and the Holder, but in any event shall occur no later
than twenty (20) business days following the Filing Deadline. At the closing of
such repurchase, (i) the Parent shall wire immediately available funds equal to
the Repurchase Price times the number of Parent Shares to be repurchased to an
account designated by such Holder at least two (2) business days prior to the
closing, (ii) the Holder shall deliver to the Company stock certificates
representing the Parent Shares being repurchased thereat, accompanied by stock
powers duly endorsed in blank or duly executed instruments of transfer
sufficient to vest title thereof in the Parent, and (iii) the Parent and the
Holder shall execute and deliver to one another such additional certificates,
documents, information and materials as the other may reasonably request in
connection with consummating

2



--------------------------------------------------------------------------------



 




the repurchase of such Parent Shares in accordance with the terms hereof. Upon
the closing of the repurchase of Parent Shares held by a Holder pursuant to this
Section 1(c), this Agreement shall be deemed to be automatically terminated in
all respects with respect to such Holder and the Parent shall have no further
obligations or liabilities hereunder with respect to such Holder. The repurchase
rights contained in this Section 1 shall be the Holders’ exclusive remedy for
the Buyer’s failure to file the Shelf Registration Statement on or prior to the
Filing Deadline.
     (d) Notwithstanding anything in this Section 1 to the contrary, the
Parent’s obligations under this Section 1 shall be tolled if and to the extent
the Company’s independent auditor cannot or will not provide its consent and
certification with respect to the Audited Financial Statements, as well as any
updated consents and certifications, as may be reasonably necessary in the
Parent’s discretion in order for the Parent to comply with applicable Law with
respect to the Shelf Registration Statement, including any Laws which may
require audited financial statement disclosure related to the Company if the
Company would be deemed (in the Parent’s discretion) a “significant subsidiary”
(as defined in Rule 1-02 of Regulation S-X promulgated under the Exchange Act)
of the Parent.
     2. Registration Procedures. Unless an applicable Holder notifies the Parent
to the contrary prior to the filing of the Shelf Registration Statement, all
Parent Shares which such Holder is entitled to have included under the Shelf
Registration Statement shall be so included (subject to Section 3). Parent
shall, no less than five (5) business days prior to filing the Shelf
Registration Statement or any amendment or supplement thereto, furnish to each
of the Holders a copy of the Shelf Registration Statement as proposed to be
filed and permit each such Holder to provide comments on the proposed Shelf
Registration Statement (which comments must be provided to the Parent within
three (3) business days of receipt of the proposed Shelf Registration
Statement), and thereafter the Parent shall furnish to such Holders such number
of conformed copies of the Shelf Registration Statement, each amendment and
supplement thereto (in each case including all exhibits filed therewith), the
prospectus included in the Shelf Registration Statement (including each
applicable preliminary prospectus), and such other documents as such Holders may
reasonably request, in order to facilitate the disposition of the Parent Shares
owned by such Holders. After the filing of the Shelf Registration Statement, the
Parent shall promptly notify each Holder of any stop order issued by the SEC
with respect thereto and take all reasonable actions required to prevent the
entry of such stop order or to remove it if entered. At any time when a
prospectus relating to the Shelf Registration Statement is required to be
delivered under the Securities Act, the Parent shall promptly notify each Holder
of the occurrence of an event requiring the preparation of a supplement or
amendment to such prospectus so that, as thereafter delivered to the purchasers
of such Parent Shares, such prospectus will not contain an untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, and promptly make available to each Holder
any such supplement or amendment.
     3. Holder Information. Each Holder whose Parent Shares are, or are to be,
registered on the Shelf Registration Statement shall promptly furnish in writing
to the Parent such information regarding such Holder, the Parent Shares held by
such Holder, the intended plan of distribution of such Parent Shares, and any
other information regarding the same that

3



--------------------------------------------------------------------------------



 



may be required under applicable laws in connection with the registration of the
Parent Shares as contemplated herein or that the Parent may from time to time
reasonably request in connection with the Shelf Registration Statement and the
performance of its obligations hereunder. Without limiting the generality of the
foregoing, each Holder agrees to promptly furnish to the Parent all information
required to be disclosed in order to make the information previously furnished
to the Parent by or on behalf of such Holder not misleading, whether as a result
of a material misstatement, material omission or otherwise. Each Holder agrees
that the obligations of Parent under Section 1 shall be subject to the timely
compliance by such Holder with the requirements of this Section 3. The Parent
may, in its sole discretion, exclude from registration on the Shelf Registration
Statement the Parent Shares of any Holder if such Holder fails to furnish the
information reasonably requested by the Parent pursuant hereto within five
(5) business days after receiving such request. The Parent may, in its sole
discretion, but shall not be required to, cause any of the Parent Shares held by
a Holder that were not previously included in and registered under the Shelf
Registration Statement (or any amendment or supplement thereof) to be
subsequently included in and registered under the Shelf Registration Statement
through an appropriate amendment or supplement thereof. Any sale or other
disposition of any Parent Shares by any Holder pursuant to the Shelf
Registration Statement shall constitute a representation and warranty by such
Holder that the information relating to such Holder and its plan of distribution
is as set forth in the prospectus delivered by such Holder in connection with
such sale or disposition, that such prospectus does not as of the time of such
sale contain any untrue statement of a material fact relating to such Holder or
its plan of distribution and that such prospectus does not as of the time of
sale omit to state any material fact relating to such Holder or its plan of
distribution necessary to make the statements in such prospectus, in the light
of the circumstances under which they were made, not misleading. Each Holder
agrees that it will promptly notify the Parent following any sale or other
disposition of Parent Shares by such Holder pursuant to the Shelf Registration
Statement by delivering a written notice to the Parent substantially in the form
attached hereto as Exhibit A. In furtherance of each Holder’s obligations to
provide the information referred to in this Section 3, concurrently with its
execution and delivery of this Agreement, each such Holder is delivering to the
Parent a completed and executed questionnaire in the form attached hereto as
Exhibit B, and the Holder delivering the same hereby represents and warrants
that the responses and other information provided by such Holder therein are
true, correct and complete.
     4. Supplemental or Amended Prospectus. Each Holder agrees that, upon
receipt of any notice from the Parent of its intention to supplement or amend
the prospectus included in the Shelf Registration Statement, such Holder will
forthwith discontinue disposition of Parent Shares pursuant to the Shelf
Registration Statement until such Holder’s receipt of a copy of the prospectus
as so supplemented or amended (which the Parent shall undertake to prepare, file
and provide to the Holders as promptly as practicable), and thereafter such
Holder shall only dispose of Parent Shares upon delivery of the prospectus as so
supplemented or amended to the transferee of such Parent Shares. Each Holder
agrees that it will immediately notify the Parent at any time upon the happening
of an event of which such Holder has knowledge as a result of which, or if such
Holder otherwise becomes aware that, information previously furnished by such
Holder to the Parent in writing for inclusion in a prospectus relating to Shelf
Registration Statement that is required to be delivered under the Securities Act
contains an untrue statement of a material fact (relating to such information
previously furnished by the Holder) or omits to

4



--------------------------------------------------------------------------------



 



state any material fact (relating to such information previously furnished by
the Holder) required to be stated therein or necessary to make the statements
therein not misleading in light of the circumstances in which they were made.
     5. Registration Expenses. The Parent shall pay and be solely responsible
for the Parent’s legal and accounting fees and expenses incurred in connection
with the preparation, filing and maintaining the continued effectiveness of the
Shelf Registration Statement as required hereunder, including any registration
or filing fees charged by the SEC in connection with the filing of the Shelf
Registration Statement. The Holders shall pay and shall be solely responsible
for any and all underwriting fees, discounts, commissions or similar or related
fees and expenses attributable to the sale of the Parent Shares pursuant to the
Shelf Registration Statement, as well as any and all other out-of-pocket
expenses of any Holder (including Holder’s legal and accounting fees and
expenses), and any and all transfer and other taxes, relating to the
registration and resale of the Parent Shares pursuant to the Shelf Registration
Statement.
     6. Indemnification by the Parent. The Parent agrees to indemnify, defend
and hold harmless each Holder, their agents and affiliates from and against any
and all Losses caused by any untrue statement of a material fact contained in
the Shelf Registration Statement or a related prospectus relating to the Parent
Shares (as the same may be amended or supplemented) or any preliminary
prospectus with respect thereto, or caused by any omission or alleged omission
to state therein a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, except insofar as such Losses are caused by any such
untrue statement or omission based upon information furnished in writing to the
Parent by such Holder or on such Holder’s behalf for inclusion therein.
     7. Indemnification by Holders. Each Holder shall indemnify and hold
harmless the Parent, its officers, directors, employees, agents, subsidiaries
and affiliates from and against any and all Losses caused by any untrue
statement of a material fact contained in the Shelf Registration Statement or a
related prospectus relating to the Parent Shares (as the same may be amended or
supplemented) or any preliminary prospectus with respect thereto, or caused by
any omission or alleged to state therein a material fact required to be stated
therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, but only with respect
to information relating to such Holder furnished in writing by such Holder or on
such Holder’s behalf for use in the Shelf Registration Statement or a related
prospectus relating to the resale of the Parent Shares, or any amendment or
supplement thereto, or any preliminary prospectus with respect thereto.
     8. Indemnification Proceedings. Promptly after receipt by an indemnified
party hereunder of notice of the commencement of any action against such
indemnified party, such indemnified party will, if a claim in respect thereof is
to be made against the indemnifying party, notify the indemnifying party in
writing of the commencement thereof; but the omission so to notify the
indemnifying party will not relieve the indemnifying party from any liability
which it may have to any indemnified party except to the extent the failure of
the indemnified party to provide such written notification actually prejudices
the ability of the indemnifying party to defend such action. In case any such
action is brought against any indemnified party, and it

5



--------------------------------------------------------------------------------



 



notifies the indemnifying party of the commencement thereof, the indemnifying
party will be entitled to participate in, and, to the extent that it may wish,
jointly with any other indemnifying party similarly notified, assume the defense
thereof, subject to the provisions herein stated and after notice from the
indemnifying party to such indemnified party of its election so to assume the
defense thereof, the indemnifying party will not be liable to such indemnified
party hereunder for any legal or other expenses subsequently incurred by such
indemnified party in connection with the defense thereof other than reasonable
costs of investigation, unless the indemnifying party shall not pursue the
action to its final conclusion. The indemnified parties as a group shall have
the right to employ one separate counsel in any such action and to participate
in the defense thereof, but the fees and expenses of such counsel shall not be
at the expense of the indemnifying party if the indemnifying party has assumed
the defense of the action with counsel reasonably satisfactory to the
indemnified party unless (i) the employment of such counsel has been
specifically authorized in writing by the indemnifying party, or (ii) the named
parties to any such action (including any impleaded parties) include both the
indemnified party and the indemnifying party and the indemnified party shall
have been reasonably advised by its counsel that there may be one or more legal
defenses available to the indemnifying party different from or in conflict with
any legal defenses which may be available to the indemnified party or any other
indemnified party (in which case the indemnifying party shall not have the right
to assume the defense of such action on behalf of such indemnified party, it
being understood, however, that the indemnifying party shall, in connection with
any one such action or separate but substantially similar or related actions in
the same jurisdiction arising out of the same general allegations or
circumstances, be liable only for the reasonable fees and expenses of one
separate firm of attorneys for the indemnified party, which firm shall be
designated in writing by the indemnified party). No settlement of any action
against an indemnified party shall be made without the prior written consent of
the indemnified party, which consent shall not be unreasonably withheld or
delayed so long as such settlement includes a full release of claims against the
indemnified party. All expenses of the indemnified party (including costs of
defense and investigation incurred in a manner not inconsistent with this
Section and, except as otherwise provided above, reasonable attorneys’ fees and
expenses) shall be paid by the indemnifying party to the indemnified party
within ten (10) business days of written notice thereof with reasonably detailed
and reliable supporting documentation to the indemnifying party; provided, that
the indemnifying party may require such indemnified party to undertake to
reimburse the indemnifying party for all of such fees and expenses, with
interest at market rates, if and to the extent that it is finally judicially
determined that such indemnified party is not entitled to indemnification
hereunder.
     9. Certain Restrictions on Sale by Holders. To the extent not inconsistent
with applicable law, each Holder whose securities are included in the Shelf
Registration Statement agrees not to effect any sale or distribution of the
Parent Shares being registered, or any securities convertible into or
exchangeable or exercisable for such securities, including a sale pursuant to
Rule 144 under the Securities Act, during the 14 days prior to, and during the
90-day period beginning on, the effective date of a registration statement
(except the Shelf Registration Statement), if and to the extent reasonably
requested in writing by the Parent.
     10. Material Disclosure. If the Parent determines in its reasonable
judgment that the filing of the Shelf Registration Statement or the use of any
related prospectus would require the

6



--------------------------------------------------------------------------------



 



disclosure of material non-public information that the Parent has a bona fide
business purpose for preserving as confidential, and that the Parent is not
otherwise then required by applicable laws or regulations to disclose such
information, then upon written notice of such determination by Parent, the
rights of the Holders to offer, sell or distribute any Parent Shares pursuant to
the Shelf Registration Statement or to require the Parent to take any public
action with respect to the registration of any Parent Shares pursuant to the
Shelf Registration Statement shall be suspended for a period not to exceed sixty
(60) consecutive days or an aggregate of one hundred twenty (120) days in any
twelve (12) month period (without liability or penalty to the Parent) until the
date, determined by Parent in good faith, that suspension of such rights is no
longer necessary. Each Holder agrees that it shall not, during any such period
of suspension, offer, sell or distribute any Parent Shares pursuant to the Shelf
Registration Statement.
     11. No Report Filing. If all reports required to be filed by the Parent
pursuant to the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), have not been filed by the required date, despite Parent’s commercially
reasonable efforts to do so, without regard to any extension, or if the
consummation of any business combination by the Parent has occurred or is
probable for purposes of Rule 3-05 or Article 11 of Regulation S-X under the
Exchange Act, upon written notice thereof by the Parent to the Holders, the
rights of the Holders to offer, sell or distribute any Parent Shares pursuant to
the Shelf Registration Statement or to require the Parent to take action with
respect to the registration of any Parent Shares pursuant to the Shelf
Registration Statement shall be suspended (without liability or penalty to
Parent) until the date on which the Parent has, exercising diligence and good
faith, filed such reports or obtained and filed the financial information
required by Rule 3-05 or Article 11 of Regulation S-X to be included or
incorporated by reference, as applicable, in the Shelf Registration Statement,
and the Parent shall in good faith notify the Holders as promptly as practicable
when such suspension is no longer required.
     12. Company Policies. Each of the Holders hereby acknowledges and agrees
that, to the extent such Holder is an officer, director or employee of the
Parent or its subsidiaries following the Closing, any sales of securities of the
Parent made under the Shelf Registration Statement or otherwise shall be subject
to such Holder’s compliance with the Parent’s policies with respect to trading
in the Parent’s securities applicable to its officers, directors and employees
generally.
     13. Waivers and Amendments. This Agreement or any provision hereof may be
changed, waived, discharged or terminated only by a statement in writing signed
by the party against which enforcement of the change, waiver, discharge or
termination is sought.
     14. Governing Law. This Agreement and any disputes arising out of or in
connection herewith, whether in contract, tort or otherwise, shall be governed
by and construed in accordance with the domestic laws of the State of Delaware
without giving effect to any choice or conflict of law provision or rule
(whether of the State of Delaware or any other jurisdiction) that would cause
the application of the laws of any jurisdiction other than the State of
Delaware.
     15. Successors and Assigns. This Agreement is binding upon and inures to
the benefit of the parties hereto and their respective heirs, successors and
permitted assigns; provided

7



--------------------------------------------------------------------------------



 



however, that the rights granted the Holders under this Agreement may not be
assigned to any person without the prior written consent of Parent.
     16. Entire Agreement. This Agreement and the other documents delivered
pursuant hereto constitute the full and entire understanding and agreement
between the parties with regard to the subject matter hereof and thereof.
     17. Notices, etc. All notices, requests, demands, claims, and other
communications hereunder shall be in writing. Any notice, request, demand,
claim, or other communication hereunder shall be deemed duly given (i) when
delivered personally to the recipient, (ii) one business day after being sent to
the recipient by reputable overnight courier service (charges prepaid),
(iii) one business day after being sent to the recipient by facsimile
transmission (with electronic confirmation of receipt), or (iv) four business
days after being mailed to the recipient by certified or registered mail, return
receipt requested and postage prepaid, and addressed to the intended recipient
as set forth on the signature pages hereto. Any party may change the address to
which notices, requests, demands, claims, and other communications hereunder are
to be delivered by giving the other parties notice in the manner herein set
forth.
     18. Severability. In case any provision of this Agreement shall be invalid,
illegal, or unenforceable, the validity, legality and enforceability of the
remaining provisions of this Agreement or any provision of the other Agreement s
shall not in any way be affected or impaired thereby.
     19 Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
Signature Page Follows

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Registration Rights
Agreement to be duly executed, on the day and year first above written.

                                  PC MALL, INC.      
 
                                By:   /s/ Brandon H. La Verne    
 
                                Name:   Brandon H. La Verne    
 
                                Title:   Interim Chief Financial Officer    
 
                                  HOLDERS:    
 
                                      MAJORITY STOCKHOLDERS:    
 
                                    ZOHAR CDO 2003-1, LIMITED    
 
                                    By:   Patriarch Partners VIII, LLC
its Collateral Manager    
 
                         
 
              By:   /s/ Lynn Tilton    
 
              Name:   Lynn Tilton    
 
              Title:   Manager    
 
                                    ZOHAR II 2005-1, LIMITED    
 
                                    By:   Patriarch Partners XIV, LLC
its Collateral Manager    
 
                         
 
              By:   /s/ Lynn Tilton    
 
              Name:   Lynn Tilton    
 
              Title:   Manager    
 
                                      /s/ Charles E. Sweet                
Charles E. Sweet    
 
                                      ROBERT F. ANGART & COMPANY      
 
              By:   /s/ Robert F. Angart    
 
              Name:   Robert F. Angart    
 
              Title:   President    

Signature Page to Registration Rights Agreement





--------------------------------------------------------------------------------



 



                                      /s/ John R. Strauss                 John
R. Strauss    
 
                                      /s/ Daniel A. Schneider                
Daniel A. Schneider    
 
                                      /s/ Howard Schapiro
Howard Schapiro    

Signature Page to Registration Rights Agreement





--------------------------------------------------------------------------------



 



Exhibit A
FORM OF NOTICE OF TRANSFER PURSUANT TO REGISTRATION STATEMENT
Date:                                                          
PC Mall, Inc.
Attn: General Counsel
2555 West 190th Street, Suite 201
Torrance, CA 90504
Facsimile: (310) 353-7411
Re:      Transfer of PC Mall, Inc. Common Stock
Ladies and Gentlemen:
Please be advised that the undersigned transferor has transferred the number of
shares of common stock, par value $0.001 per share (the “Common Stock”), of PC
Mall, Inc. (the “Company”) indicated below pursuant to that certain Registration
Statement on Form S-3 filed by the Company pursuant to the terms of that certain
Registration Rights Agreement, dated as of [                          ], 2007
(the “Registration Rights Agreement”), by and among the Company and the
investors party thereto, including the undersigned. This Notice is provided
pursuant to Section 3 of the Registration Rights Agreement.
The undersigned hereby certifies that the prospectus delivery requirements, if
any, of the Securities Act of 1933, as amended, have been satisfied with respect
to the transfer described above and the undersigned is named as a selling
stockholder in the prospectus dated [                          ], as amended or
supplemented.
Very truly yours,

                By:         Name:           Title:            

Transferee Name:                                    
Number of Shares Transferred:                                           
Date of Transfer:                                           

A-1



--------------------------------------------------------------------------------



 



Exhibit B
FORM OF SELLING STOCKHOLDER NOTICE AND QUESTIONNAIRE
     Reference is hereby made to that certain Agreement and Plan of Merger,
dated as of August 17, 2007 (the “Merger Agreement”), by and among PC Mall, Inc.
(the “Company”), Mall Acquisition 2, Inc., SARCOM, Inc. and certain of its
stockholders (the “Holders”), including the undersigned. Upon the closing of the
transactions contemplated by and in the Merger Agreement, the undersigned will
become the beneficial holder of shares of common stock (“Common Stock”), par
value $0.001 per share, of the Company received as consideration pursuant to the
terms of the Merger Agreement. The undersigned understands that the Company
intends to file with the Securities and Exchange Commission (the “SEC”) a
registration statement on Form S-3 (the “Shelf Registration Statement”) for the
registration and resale under Rule 415 of the Securities Act of 1933, as amended
(the “Securities Act”), of the Common Stock in accordance with the terms of the
Registration Rights Agreement entered into by and among the Company and the
Holders pursuant to the terms of the Merger Agreement (the “Registration Rights
Agreement”). All capitalized terms used but not otherwise defined herein shall
have the meaning ascribed thereto in the Registration Rights Agreement.
     Each of the Holders is entitled to the benefits of the Registration Rights
Agreement in accordance with and subject to the terms thereof. In order to sell
or otherwise dispose of any Common Stock pursuant to the Shelf Registration
Statement, a Seller generally will be required by applicable law to be named as
a selling stockholder in the Shelf Registration Statement and the related
prospectus, deliver a prospectus to purchasers of Common Stock and be bound by
those provisions of the Registration Rights Agreement applicable to such Seller
(including certain indemnification provisions, as described below). A Seller
cannot be named as a selling stockholder in the related prospectus without
providing the information requested in this Notice and Questionnaire. In
addition to the information requested in this Notice and Questionnaire, the
Company may from time to time request additional information from the Holders,
or any of them, pursuant to the terms of the Registration Rights Agreement.
     Certain legal consequences arise from being named as a selling stockholder
in the Shelf Registration Statement and the related prospectus. Accordingly, the
Holders are advised to consult their own securities law counsel regarding the
consequences of being named or not being named as a selling stockholder in the
Shelf Registration Statement and the related prospectus.
Notice
     The undersigned Seller (the “Selling Stockholder”) hereby gives notice to
the Company of its intention to sell or otherwise dispose of the Common Stock to
be received by it pursuant to the Merger Agreement pursuant to the Shelf
Registration Statement. Pursuant to the terms of the Registration Rights
Agreement, the undersigned has agreed to indemnify and hold harmless the Company
and its officers, directors, employees, agents, subsidiaries and affiliates from
and against certain losses as set forth therein, including any such losses that
may occur based upon information provided by the Selling Stockholder herein.

B-1



--------------------------------------------------------------------------------



 



Questionnaire

1. (a)     Full Legal Name of Selling Stockholder:

  (b)   Full Legal Name of Registered Holder (if not the same as (a) above)
through which Common Stock is or is to be held:     (c)   Full Legal Name of
Natural Control Person(s) (which means the natural person(s) who directly or
indirectly alone or with others has power to vote or dispose of the securities
covered by the questionnaire):     (d)   Is the Selling Stockholder a
broker-dealer registered pursuant to Section 15 of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”)?         o Yes.         o No.        
Note. If yes, the SEC’s staff has indicated that the Selling Stockholder should
be identified as an underwriter in the Shelf Registration Statement.     (e)  
If your response to Item 1(d) above is “no,” is the Selling Stockholder an
“affiliate” of a broker-dealer registered pursuant to Section 15 of the Exchange
Act?         o Yes.         o No.         For purposes of this Item 1(e), an
“affiliate” of a registered broker-dealer shall include any company that
directly, or indirectly through one or more intermediaries, controls, or is
controlled by, or is under common control with, such broker-dealer, and does not
include any individuals employed by such broker-dealer or its affiliates.    
(f)   If the Selling Stockholder is an affiliate of a broker-dealer, does the
Selling Stockholder certify that it bought the Common Stock in the ordinary
course of business, and at the time of the purchase of the Common Stock to be
resold, it had no agreements or understandings, directly or indirectly, with any
person to distribute the Common Stock?         o Yes.         o No.        
Note. If no, the SEC’s staff has indicated that the Selling Stockholder should
be identified as an underwriter in the Shelf Registration Statement.

B-2



--------------------------------------------------------------------------------



 



  (g)   Full legal name of person through which the Selling Stockholder holds or
will hold the Common Stock (i.e. name of the Selling Stockholder’s broker, if
applicable, through which the Common Stock is or will be held):         Name of
broker:         DTC No:         Contact person:         Telephone No. (including
area code):         E-mail address:

2.   Address for Notices to Selling Stockholder:       Telephone:       Fax:    
  Contact Person:       E-mail Address:   3.   Beneficial Ownership of other
Company securities owned by the Selling Stockholder:       Except as set forth
below in this Item (3), the Selling Stockholder is not the beneficial or
registered owner of any securities of the Company other than the Common Stock
acquired pursuant to the Merger Agreement (“Other Securities”).       Other
Securities owned by the Selling Stockholder:

4.   Relationship with the Company:

Except as set forth below, neither the Selling Stockholder nor any of its
affiliates, officers, directors or principal equityholders (5% or more) has held
any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years, except
relationships with SARCOM, Inc. or its affiliates that have previously been
disclosed in writing to the Company.
     State any exceptions here:

5.   Short positions:

Does the Selling Stockholder have, or has the Selling Stockholder previously
had, any open short positions with respect to the Company’s common stock?

B-3



--------------------------------------------------------------------------------



 



     o Yes.
     o No.
The Company hereby advises you that, according to published interpretations, the
SEC’s staff is of the view that short sales of shares covered by the Shelf
Registration Statement cannot be made before the Shelf Registration Statement
becomes effective because the shares underlying the short sale are deemed to be
sold at the time such sale is made. There would, therefore, be a violation of
Section 5 of the Securities Act of 1933, as amended, if the shares were
effectively sold prior to the effective date.
Selling Stockholders are hereby reminded that Regulation M of the Securities
Exchange Act of 1934, as amended, prohibits certain activities by selling
stockholders and certain other persons in connection with a distribution of
securities. Selling Stockholders are hereby advised to consult their own legal
counsel with regard to these prohibitions.

6.   Plan of Distribution:       Except as set forth below, the Selling
Stockholder (including its donees or pledgees) intends to distribute the Common
Stock acquired pursuant to the Merger Agreement or otherwise listed above in
Item (3) pursuant to the Shelf Registration Statement only as follows (if at
all). Such Common Stock may be sold from time to time directly by the
undersigned or, alternatively, through underwriters, broker-dealers or agents.
If the Common Stock is sold through underwriters or broker-dealers, the Selling
Stockholder will be responsible for underwriting discounts or commissions or
agent’s commissions. Such Common Stock may be sold in one or more transactions
at fixed prices, at prevailing market prices at the time of sale, at varying
prices determined at the time of sale, or at negotiated prices. Such sales may
be effected in transactions (which may involve crosses or block transactions):

  (i)   on any national securities exchange or quotation service on which the
Common Stock may be listed or quoted at the time of sale;     (ii)   in the
over-the-counter market;     (iii)   in transactions otherwise than on such
exchanges or services or in the over-the-counter market; or     (iv)   through
the writing of options.

In connection with sales of the Common Stock or otherwise, the undersigned may
enter into hedging transactions with broker-dealers, which may in turn engage in
short sales of the Common Stock and deliver Common Stock to close out such short
positions, or loan or pledge Common Stock to broker-dealers that in turn may
sell such securities.
State any exceptions here:

B-4



--------------------------------------------------------------------------------



 



Note: In no event will such method(s) of distribution take the form of an
underwritten offering of the Common Stock without the prior agreement of the
Company.

7.   Acknowledgements:

The Selling Stockholder acknowledges that it understands its obligation to
comply with the provisions of the Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder relating to stock
manipulation, particularly Regulation M thereunder (or any successor rules or
regulations), in connection with any offering of Common Stock pursuant to the
Shelf Registration Statement. The Selling Stockholder agrees that neither it nor
any person acting on its behalf will engage in any transaction in violation of
such provisions.
The Selling Stockholder hereby acknowledges its obligations under the
Registration Rights Agreement to indemnify and hold harmless certain persons as
set forth therein. The undersigned agrees to promptly notify the Company of any
inaccuracies or changes in the information provided herein that may occur
subsequent to the date hereof at any time while the Shelf Registration Statement
remains effective. All notices hereunder and pursuant to the Registration Rights
Agreement shall be made in writing at the address set forth below.
By signing below, the Selling Stockholder consents to the disclosure of the
information contained herein and the inclusion of such information in the Shelf
Registration Statement and the related prospectus. The Selling Stockholder
understands that such information will be relied upon by the Company in
connection with the preparation or amendment of the Shelf Registration Statement
and the related prospectus.
Once this Notice and Questionnaire is executed by the Selling Stockholder and
received by the Company, the terms of this Notice and Questionnaire, and the
representations and warranties contained herein, shall be binding on, shall
inure to the benefit of and shall be enforceable by the respective successors,
heirs, personal representatives and assigns of the Company and the undersigned
with respect to the Common Stock beneficially owned by the undersigned
registered on the Shelf Registration Statement.
     This Notice and Questionnaire shall be governed in all respects by the laws
of the State of Delaware.

B-5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned Selling Stockholder has caused this
Notice and Questionnaire to be executed and delivered either in person or by its
duly authorized agent. The undersigned hereby represents and warrants and
warrants that the information provided in this Notice and Questionnaire is
accurate and complete.

            Selling Stockholder

      By:         Name:         Title:        

Date:                                 

B-6